(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por el demandado y apelado, por la que solicita que el recurso interpuesto por el taquígrafo de la Corte de Distrito de San Juan, Oscar Gandía, como intervéntor-apelante, sea desestimado por no haber sido proseguido con la debida diligencia;
Por Cuanto, de la certificación expedida por el Secretario de la Corte de Distrito do San Juan aparece que el escrito de apelación fué radicado por el taquígrafo apelante el día 21 de agosto de 1941, sin cancelar el sello de R.entas Internas de $5 y sin notificar a la parte *988.demandante, y que desde la fecha de interposición, del recurso hasta .el presente, el apelante no ha practicado gestión otra alguna para perfeccionar su apelación;
. Por lo tanto, se declara con lugar la moción y se desestima, por abandono, el recurso.